           IN THE UNITED STATES DISTRICT COURT
          FOR THE NORTHERN DISTRICT OF GEORGIA
                      ROME DIVISION


United States of America,

v.                                      Case No. 4:18-cr-00003

Jeffrey Alan Bourassa (1),              Michael L. Brown
                                        United States District Judge
                          Defendant.

________________________________/

                           OPINION & ORDER

       The   Magistrate    Judge   issued   two   Non-Final   Report   and

Recommendations (“R&R”) (Dkts. 707; 772).          The first recommends

denial of Defendant Jeffrey Alan Bourassa’s motion to suppress items

found during the execution of a search warrant at a residence on Beaver

Shop Road in Cobb County on June 8, 2006 (Dkt. 631), his motion to

suppress items found during a traffic stop on March 9, 2013 (Dkt. 527),

and his motion to suppress items found during a traffic stop on March 24,

2006    (Dkt.   523).     The   Court   adopts the   Magistrate   Judge’s

recommendations about the first two searches but orders an evidentiary

hearing to better assess the basis for the March 24, 2006, traffic stop

search.
     The second R&R recommends denial of Defendant’s motion to

suppress wiretaps conducted by Cobb County. (Dkts. 529; 579.) The

Court adopts the recommendations in the second R&R and denies

Defendant Bourassa’s motion to suppress.

I.   Background and Procedural History

     The United States charged Defendant Bourassa with RICO

conspiracy, conspiracy to traffic a controlled substance, kidnapping, and

maiming. (Dkt. 279.) Law enforcement obtained some of the evidence

the United States intends to use at trial during traffic stops of vehicles

in which Defendant was a passenger, specifically traffic stops on March

24, 2006, and March 9, 2013. The United States also apparently intends

to introduce evidence recovered on June 8, 2006, during the search of a

house in which Defendant Bourassa was located and from telephone

conversations intercepted under state-authorized wiretaps. Defendant

Bourassa moved to suppress all of this evidence (Dkts. 523; 527; 631; 529;

579) and the Magistrate Judge conducted evidentiary hearings (Dkts.

635; 673). The Magistrate Judge then issued two R&Rs recommending

the denial of each of Defendant Bourassa’s motions. (Dkts. 707; 772.)




                                    2
      Defendant Bourassa filed objections to both of the Magistrate

Judge’s R&Rs. (Dkts. 723; 783.)

II.   Legal Standard

      After conducting a careful and complete review of the findings and

recommendations, a district judge may accept, reject, or modify a

magistrate judge’s report and recommendation. 28 U.S.C. § 636(b)(1);

FED. R. CRIM. P. 59; Williams v. Wainwright, 681 F.2d 732, 732 (11th Cir.

1982) (per curiam). A district judge “shall make a de novo determination

of those portions of the report or specified proposed findings or

recommendations to which objection is made.” 28 U.S.C. § 636(b)(1)(C).

A district judge should consider those issues to which a party makes

specific objections. Jeffrey S. v. State Bd. of Educ., 896 F.2d 507, 512

(11th Cir. 1990). For those findings and recommendations to which a

party has not asserted objections, the court must conduct a plain error

review of the record. See United States v. Slay, 714 F.2d 1093, 1095 (11th

Cir. 1983).




                                    3
III. Discussion

     A.    Magistrate Judge’s First R&R (Dkt. 707)

           1.    Execution of a Search Warrant on June 8, 2006

     Defendant Bourassa moved to suppress the search of a house

located at 2200 Beaver Shop Road in Cobb County, Georgia, on June 8,

2006, claiming that the search violated his Fourth Amendment rights.

“[I]n order to claim the protection of the Fourth Amendment, a defendant

must demonstrate that he personally has an expectation of privacy in the

place searched, and that his expectation is reasonable.” Minnesota v.

Carter, 525 U.S. 83, 88 (1998); see also United States v. Cooper, 203 F.3d

1279, 1284 (11th Cir. 2000) (“Fourth Amendment rights, however, are

personal, and only individuals who actually enjoy the reasonable

expectation of privacy have standing to challenge the validity of a

government search.”). “A defendant may have a reasonable expectation

of privacy in a home that he does not own or rent if he shows ‘an

unrestricted right of occupancy or custody and control of the premises as

distinguished from occasional presence on the premises as a mere guest

or invitee.’ ” See United States v. Campbell, 434 F. App’x 805, 810 (11th

Cir. 2011) (quoting United States v. Baron-Mantilla, 743 F.2d 868, 870



                                    4
(11th Cir. 1984)); see also United States v. Rodriguez, 762 F. App’x 712,

715–16 (11th Cir. 2019) (holding defendant’s status as a mere social guest

or commercial transaction participant could not establish standing to

challenge the search of a home).

     Defendant Bourassa thus had the burden of establishing his

reasonable expectation of privacy in the Beaver Shop Road house. The

Magistrate Judge properly concluded that he failed to do so. At the

evidentiary hearing, Special Agent Mathew Owen testified that he went

to the house to investigate after a man called 911 to report that he had

been threatened with a gun while at the house. (Dkt. 635 at 56:21–24.)

He further explained that, after he called to the occupants several times,

a woman — later identified as Ms. Mines — came out and spoke with

him. (Id. at 57:18–61:3.) When officers asked Ms. Mines who else was in

the house, she at first said she did not think anybody else was inside. (Id.

at 61:4–9, 82:3–12.) She later changed her response and said that her

roommates might be inside. (Id.) When Special Agent Owen asked who

was living there, she identified her roommates as Mark and Ryan. (Id.

at 61:17–20.)   Special Agent Owen did not recall Ms. Mines saying

anything about Defendant Bourassa.         (Id. at 61:21–22.)   The agent



                                     5
testified that Defendant Bourassa and two other men, Mark and Ryan,

later came out of the house. (Id. at 62:19–24, 64:17–21.) Police later

found drugs and a gun in the house.

      In his objections to the Magistrate Judge’s R&R, Defendant

Bourassa relies exclusively on testimony from Special Agent Owen about

Ms. Mines’s statements to police on the night of the search. He relies on

the fact that — after exiting the house and lying to Special Agent Owen

when she said no one else remained in the house — she then told the

agent that her “roommates” might still be inside. Defendant Bourassa

refers to this as her “disembl[ing] with the officers.” (Dkt. 723 at 6.)

Defendant Bourassa contends that, since he was in the house at the time,

Ms. Mines identified him as one of her roommates. Not only was her

statement to Special Agent Owen untrustworthy and non-specific, but

she later identified the two other men who came out of the house with

Defendant Bourassa (Mark and Ryan) as her roommates. Special Agent

Owen testified at the evidentiary hearing that he could not recall if she

said anything about Defendant Bourassa.        (Dkt. 635 at 61:21–22.)

Defendant Bourassa presented no other evidence at the hearing to

suggest he had an unrestricted right of occupancy or custody and control



                                   6
of the residence, or that Ms. Mines identified him as a roommate or guest.

He really presented no evidence that he had any connection to the house

at all other than having been found there by police.

     Defendant Bourassa’s mere presence in the house is not enough for

him to challenge the search. United States v. Garcia, 741 F.2d 363, 366

(11th Cir. 1984) (“[M]ere presence in the apartment would not be enough

to give [the defendant] standing, for the precedents binding on this court

require that an occupant other than the owner or lessee of an apartment

demonstrate a significant and current interest in the searched premises

in order to establish an expectation of privacy.”). He had an evidentiary

hearing, a chance to explain his presence in the home and, from that,

carry his burden of establishing a legitimate expectation of privacy. He

presented no evidence suggesting he was a guest or had any connection

to the residence other than having visited for momentary purposes.

Perhaps he was a guest at a party — after all, police went to the house in

response to a 911 call that a man had been threatened with a gun while

at a party in the house. (Dkt. 635 at 80:1–5.) Perhaps he stopped by just

moments before the police arrived. Or perhaps he was staying there for

the night. Defendant Bourassa failed to present evidence to answer this



                                    7
question. He provided the Court no evidence from which it could conclude

that he had a legitimate expectation of privacy in the house.          The

Magistrate Judge properly concluded that Defendant’s motion to

suppress this search should be denied.

           2.    March 9, 2013, Traffic Stop

     A traffic stop is a seizure under the Fourth Amendment. See United

States v. Spoerke, 568 F.3d 1236, 1248 (11th Cir. 2009). A traffic stop is

constitutional if a law enforcement officer has probable cause to believe

the driver committed a traffic violation or a reasonable suspicion that an

occupant of the car is engaged in criminal activity as required by Terry v.

Ohio. See id.; see also United States v. Harris, 526 F.3d 1334, 1337 (11th

Cir. 2008). The existence of probable cause or reasonable suspicion is

viewed from the standpoint of an objectively reasonable police officer. See

United States v. Chanthasouxat, 342 F.3d 1271, 1276 (11th Cir. 2003);

see also Harris, 526 F.3d at 1337. “[A] court must examine the totality of

the circumstances in order to determine whether a search or seizure is

reasonable under the Fourth Amendment.” United States v. Lewis, 674

F.3d 1298, 1303 (11th Cir. 2012).




                                    8
     Defendant Bourassa was a passenger in a vehicle stopped by

Lieutenant Brett Dever of the Douglas County Sheriff’s Office on March

9, 2013. The driver of the vehicle consented to its search. Defendant

Bourassa moved to suppress the evidence (marijuana, money, and

phones) that police found during the search of the car, claiming the traffic

stop was unlawful. (Dkt. 723 at 2.) The Magistrate Judge found that, as

a mere occupant, Defendant lacked standing to challenge the search but

could challenge the legitimacy of the initial stop and the seizure of items

on his person.

     At the evidentiary hearing, Lieutenant Dever testified that he

stopped the vehicle in which Defendant Bourassa was riding because the

driver followed another car too closely and failed to move over to the right

lane when driving below the flow of traffic so other vehicles could pass.

(Dkt. 635 at 27:5–28:24.) He testified that, after stopping the vehicle, he

issued the driver a written warning for “impeding the flow” and a verbal

warning for “following too close.” (Id.) The Magistrate Judge noted that

the parties dispute which Georgia statute Lieutenant Dever used to

justify his decision to stop the vehicle for “impeding the flow.”      The

government argued that Lieutenant Dever stopped the car for violating



                                     9
a Georgia law that requires cars driving below the normal speed of traffic

to move into the right-most lane. Defendant Bourassa argued that he

was stopped for violating a Georgia law that requires cars to surrender

the left-most lane to faster vehicles.1 Because Lieutenant Dever testified

that the driver of the car was in the middle lane, Defendant Bourassa

claims the officer lacked probable cause to believe the driver of the vehicle

violated that Georgia law.

     Neither party introduced the written warning that Lieutenant

Dever issued. The Magistrate Judge found he did not have to decide

which statute the officer applied, however, because Lieutenant Dever

also saw the driver tailgating another car in violation of Section 40-6-

49(a) of the Georgia Code. See GA. CODE ANN. § 40-6-49(a) (“The driver

of a motor vehicle shall not follow another vehicle more closely than is

reasonable and prudent, having due regard for the speed of such vehicles

and the traffic upon and the condition of the highway.”).

     As his sole objection to this portion of the R&R, Defendant Bourassa

argues that the Magistrate Judge erred in failing to determine which


1Defendant Bourassa cited Georgia Code Section 40-6-184. (Dkts. 678 at
21; 723 at 13.) The government cited Section 40-6-40(b). (Dkt. 692 at
18.)

                                     10
Georgia statute the officer concluded the driver violated by impeding the

flow. (Dkt. 732 at 14.) He claims that, if he is correct and the officer

identified the wrong law, the stop was illegal. (Id.) That is not correct.

Regardless of the basis for the written warning, the evidence clearly

established that Lieutenant Dever saw the driver of the minivan tailgate

another vehicle. Indeed, he testified that he recognized this as a violation

of Georgia law and so decided to follow the car. (Dkt. 635 at 27:4–22.)

He further testified that, while he issued a written warning for impeding

the flow, he also issued a verbal warning for following too close. (Id. at

33:8–18.) The Magistrate Judge accepted this testimony as credible, and

Defendant Bourassa does not challenge it as otherwise. The undisputed

evidence shows that Lieutenant Dever had probable cause to believe the

driver of the vehicle committed a traffic violation. The Magistrate Judge

properly recommended denial of Defendant Bourassa’s motion to

suppress this March 2013 search.

           3.    March 24, 2006, Traffic Stop

     Defendant Bourassa was a passenger in another car that police

stopped, this one on March 24, 2006. Police stopped that car, not because

the driver committed a traffic violation, but because they had a suspicion



                                    11
that a person in the vehicle had just committed an attempted robbery

and carjacking. Defendant Bourassa moved to suppress the search of his

person following this stop, claiming the stop was illegal. The primary

issue before the Magistrate Judge was whether the police officer’s

suspicion was “reasonable” — thus authorizing the stop. See Spoerke,

568 F.3d at 1248 (holding that a reasonable suspicion an occupant

violated the law justifies the stop of the car). At an evidentiary hearing,

one of the officers involved in the stop testified that a fellow officer, later

identified as Officer Rita, reported seeing a man who matched the

suspect’s description in the area acting suspiciously. (Dkt. 635 at 9:18–

25.) According to the witness, Officer Rita then saw that man get into a

car, causing the officers to stop it. (Id.)

      Officer Rita did not testify to explain the allegedly suspicious

behavior or the similarity between the man acting that way and the

physical description of the suspect. But the Magistrate Judge found that

the evidence was enough to establish the reasonableness of the officers’

suspicion that the suspect in the armed robbery and carjacking had

gotten into the car. Defendant Bourassa argues that, absent testimony




                                      12
from Officer Rita, the record does not support that conclusion. The Court

agrees.

     If the government intends to introduce evidence obtained during

the March 24, 2006, traffic stop, it must notify the Court of the need for

another evidentiary hearing so the Court may assess completely the

reasonableness of the officers’ suspicion.

     B.       Magistrate Judge’s Second R&R (Dkt. 772)

     Defendant Bourassa moved to suppress wiretap recordings

obtained by law enforcement in Cobb County Superior Court case State

of Georgia v. Jeffrey Bourassa, Criminal Case No. 11-90-3076-42. He

claims the wiretaps violated his rights under the Fourth Amendment and

applicable federal and state statutory provisions. (Dkts. 529; 579 at 1–

2.) After an evidentiary hearing, the Magistrate Judge recommended

denial of Defendant’s motion to suppress. Defendant filed four specific

objections.

              1.   Probable Cause

     Defendant Bourassa argues that the Magistrate Judge erred in

finding probable cause for issuance of the wiretap warrants.




                                    13
     “An application for a wiretap authorization must be supported by

the same probable cause necessary for a search warrant.” United States

v. Nixon, 918 F.2d 895, 900 (11th Cir. 1990). “The issuing [judge] is to

make a ‘practical, common-sense decision’ about whether the ‘totality of

the circumstances’ indicate that there is probable cause that the sought-

for evidence will be obtained.” Id. (quoting Illinois v. Gates, 462 U.S. 213,

238 (1983)). “The probable cause determination of the judge who issued

the wiretap order will be upheld if the judge had a ‘substantial basis’ for

concluding that probable cause existed.” United States v. Peterson, 627

F. Supp. 2d 1359, 1363 (M.D. Ga. 2008) (quoting Nixon, 918 F.2d at 900).

     The “totality of the circumstances” present here supports the

Magistrate Judge’s conclusion that there was a substantial basis for

probable cause.    Agent David Schweizer of the Cobb County Police

Department stated in his affidavit for the wiretap that Defendant was a

high-ranking member within a criminal organization whose primary

function was to coordinate and distribute marijuana, alprazolam, and

other illegal drugs in large quantities. (Dkt. 579-2 at 8, 48.) He noted

that police arrested Defendant Bourassa and two other individuals in a

carjacking/robbery investigation that seized ninety-four dosage units of



                                     14
Ecstasy, 500 dosage units of Valium, and $8,172 in U.S. currency. (Id.)

He explained that police also arrested him at a residence where law

enforcement found fifteen ounces of marijuana, a stolen handgun, and

$6,471 in U.S. currency. (Id. at 8–9.) Agent Schweizer also provided

information from people with first-hand information about Defendant’s

illegal activity.   He explained that Chelsea Morgan learned that

Defendant Bourassa was actively involved in the possession, sales, and

distribution of controlled substances based on her personal observations

and information she received from Kimberly Mines. (Id. at 10.) He

explained that, according to Samuel Cabe, Defendant Bourassa delivered

five pounds of marijuana to Mark McCain, who then gave one pound of

marijuana to Cabe in Defendant Bourassa’s presence. (Id. at 15.) Agent

Schweizer also explained that Defendant Bourassa was using a prepaid

cellular telephone, a common practice of individuals involved in illegal

narcotics activities. (Id. at 15–16.) Other individuals, like the people

identified as “CS #1” and “CS #2”, stated that they knew Defendant

Bourassa was involved in possessing, selling, and distributing controlled

substances like marijuana and Xanax. (Id. at 38, 44.) Agent Schweizer

also explained that informants had told him Defendant Bourassa used



                                   15
the telephone to be intercepted, including to discuss the distribution of

narcotics. (Id. at 8, 15.) The Magistrate Judge correctly found that Agent

Schweizer’s affidavit “presented a substantial body of evidence showing

Mr. Bourassa’s involvement in illegal gang-related activities, which

included drug trafficking” and his use of the phone for those purposes.

(Dkt. 772 at 12.)     The Court overrules Defendant Bourassa’s first

objection to the R&R.

           2.    Leon Good-Faith Exception

     Defendant Bourassa argues that the Magistrate Judge erred in

concluding that the Leon good-faith exception applies to avoid

suppression of the wiretap evidence even assuming probable cause was

lacking. He claims no Eleventh Circuit decision has applied the Leon

good-faith exception to wiretaps.

     Ordinarily, a court must exclude evidence obtained in violation of

an individual’s rights under the Fourth Amendment. See United States

v. Martin, 297 F.3d 1308, 1312 (11th Cir. 2002). The exclusionary rule is

a judicially created remedy to deter future Fourth Amendment

violations. Id. “And courts rely on it as a remedy of last resort, justified

only where the deterrence benefits of suppression outweigh the



                                    16
substantial social costs of ignoring reliable, trustworthy evidence bearing

on guilt or innocence.” United States v. Lara, 588 F. App’x 935, 938 (11th

Cir. 2014) (internal citations and quotation marks omitted). “Thus, when

law enforcement officers exercise good faith, this goal of suppression is

not met, and exclusion is not required.” Id.

     And contrary to Defendant Bourassa’s argument, the Eleventh

Circuit has concluded that the good-faith exception can apply to wiretap

evidence.    In Lara, the defendant argued that state authorities

improperly obtained wiretaps outside their territorial jurisdiction and

that the good-faith exception did not apply to avoid suppression. 588 F.

App’x at 938. The Eleventh Circuit disagreed, holding that assuming

“the warrants fail to comply with Georgia’s territorial jurisdiction

limitation, the evidence remained admissible under the good-faith

exception to the exclusionary rule.” Id.

     This good-faith exception does not apply in four instances,

specifically when: (1) the judicial officer issues the warrant on a

deliberately or recklessly false affidavit; (2) the judicial officer abandons

his judicial role; (3) the warrant so lacks any indicia of probable cause as

to render official belief in its existence unreasonable; or (4) the warrant



                                     17
is so facially deficient that an officer could not reasonably presume it

valid. United States v. Leon, 468 U.S. 897, 923 (1984).

     As an alternative ground to deny Defendant Bourassa’s motion to

suppress, the Magistrate Judge ruled that the government satisfied its

burden of showing it was entitled to the benefit of the good-faith

exception. Having reviewed the record, the Court agrees. There is no

evidence that Agent Schweizer intentionally or recklessly misled the

issuing state court judges. There is also no basis to find that the state

court judges abandoned their “judicial role” in issuing the wiretap orders.

Similarly, the orders were not so lacking in indicia of reliability that no

reasonable agent could have believed them valid. As the Magistrate

Judge noted, “ ‘the law enforcement officers did exactly what the law

requires,’ in that applications and affidavits for the wiretaps at issue

were submitted to Superior Court judges, all of whom then ‘made a

probable cause determination.’ ” (Dkt. 772 at 16 (quoting United States

v. Russell, No. 2:08CR121-WHA, 2008 WL 4649051, at *5 (M.D. Ala. Oct.

20, 2008)).) No evidence shows the wiretap warrants were so facially

deficient that an officer could not reasonably presume them valid. Even




                                    18
if probable cause was lacking, suppression is inappropriate. The Court

overrules Defendant Bourassa’s second objection to the R&R.

           3.    Necessity

     Defendant also claims police sought electronic surveillance as a

shortcut even though traditional investigative techniques were available

and working.

     “The required explanation of other investigative procedures in an

electronic surveillance application is ‘designed to assure that wiretapping

is not resorted to in situations where traditional investigative techniques

would suffice to expose the crime.’ ” United States v. De La Cruz Suarez,

601 F.3d 1202, 1214 (11th Cir. 2010) (quoting United States v. Kahn, 415

U.S. 143, 153 n.12 (1974)). “The affidavit in support of a search warrant

‘must simply explain the retroactive or prospective failure of several

investigative techniques that reasonably suggest themselves.’ ”         Id.

(quoting United States v. Van Horn, 789 F.2d 1492, 1496 (11th Cir.

1986)).    “However, a comprehensive exhaustion of all possible

investigative techniques is not necessary before applying for a wiretap.”

Id. “The statute was not intended to foreclose electronic surveillance

until every other imaginable method of investigation has been



                                    19
unsuccessfully attempted, but simply to inform the issuing judge of the

difficulties involved in the use of conventional techniques.” Id. (internal

quotation marks omitted).

     Agent Schweizer’s affidavit provided ample support for a finding of

necessity. He testified to officers’ prior investigative techniques, the

results they provided, and why he did not think they were a feasible

alternative to the wiretap. (Dkt. 579-2 at 69–75.) He concluded that,

although prior investigative techniques had been helpful, wiretaps were

the only remaining investigative method available to detect and

prosecute all conspirators and locate all contraband and assets involved

in the illegal drug enterprise. (Id. at 75.)

     Agent Schweizer explained that they had obtained confidential

sources with some pertinent information but the sources had “dried up”

or provided all the information they had. (Id. at 74.) He explained that

law enforcement could make undercover purchases of narcotics from

members of the gang but could not position an undercover agent within

the organization because it already knew each other or each other’s

associates. (Id. at 69.) He stated search warrants would not provide

sufficient evidence to identify and prosecute all participants of the illegal



                                     20
activity because law enforcement had not yet identified all the locations

at which gang members stored drugs. (Id. at 70–71.) He also explained

that people who possess, sell, and distribute illegal narcotics seldom keep

detailed permanent records about the full scope of their illegal activity.

(Id.) He explained that physical surveillance was not feasible because, if

detected, that surveillance would cause Defendant Bourassa and his co-

conspirators to become even more cautious in their activities, making

detection by law enforcement even more difficult. (Id. at 73.)

     Agent Schweizer sufficiently described law enforcement’s prior

efforts to investigate the case.         He did not have to exhaust

comprehensively all other techniques before requesting authorization for

electronic surveillance. See De La Cruz Suarez, 601 F.3d at 1214; see also

United States v. Perez, 661 F.3d 568, 581 (11th Cir. 2011) (“Section 2518

does not ‘foreclose electronic surveillance until every other imaginable

method of investigation has been unsuccessfully attempted.’ ” (internal

quotation marks omitted)). The Court overrules Defendant Bourassa’s

third objection.




                                    21
           4.    Sealing of the Wiretap Recordings

     Defendant Bourassa claims law enforcement failed to make the

wiretap recordings immediately available to the supervising judge and

the state court failed to enter properly an order sealing them.

     Title III states that “[i]mmediately upon the expiration of the period

of the [wiretap] order, or extensions thereof, such recordings shall be

made available to the judge issuing such order and sealed under his

directions.”    18 U.S.C § 2518(8)(a).     The parties agree the law

enforcement officers did not immediately present the recordings to a

judge or seal them after expiration of the wiretap authorization order.

See United States v. Matthews, 431 F.3d 1296, 1307 (11th Cir. 2005)

(holding “immediately” means “within one or two days”). Witnesses at

the evidentiary hearing testified that officers stored the discs containing

the recordings in an MCS Intelligence evidence locker for eight days

before taking them to a state court judge. (Dkt. 696 at 39:11–18.)

     The seal or a satisfactory explanation for its absence is required

before law enforcement may use or disclose the contents of any wire, oral,

or electronic communications. See United States v. Ojeda Rios, 495 U.S.

257, 260 (1990) (quoting 18 U.S.C. § 2518(8)(a)). The Eleventh Circuit



                                    22
“has not articulated a standard of review that applies to a district court’s

determination that the government proffered a ‘satisfactory explanation’

for a delay in sealing wiretap tapes.” United States v. Wildgoose, 246 F.

App’x 674, 675 (11th Cir. 2007). The “satisfactory explanation” language

in Section 2518(8)(a) requires the government to explain not only why a

delay occurred but also why it is excusable. See Ojeda Rios, 495 U.S. at

265.    “In establishing a reasonable excuse for a sealing delay, the

Government is not required to prove that a particular understanding of

the law is correct but rather only that its interpretation was objectively

reasonable at the time.” Id. at 266.

       At the evidentiary hearing, the Magistrate Judge received

testimony from Agent Schweizer, Jason Saliba (the Cobb County

Assistant District Attorney responsible for the state prosecution), and

Agent Cutlip (another investigating officer).      The Magistrate Judge

summarized that evidence in detail in the R&R. (Dkt. 772 at 23–31.)

Agent Schweizer provided testimony about the government’s extensive

efforts and procedures to protect the integrity of the recordings. (Dkt.

696 at 43:10–46:18, 56:6–23.)      Because of the passage of time, the

witnesses could not recall exactly why they failed immediately to seal the



                                    23
discs.     Having reviewed the testimony, the Court agrees with the

Magistrate Judge’s conclusion that law enforcement failed to seal the

discs as required because ADA Saliba was extremely busy preparing for

bond and probable cause hearings in the state criminal case and the

officers were unaware of the need for immediate presentment and

sealing.     (Dkts. 696 at 17:12–24, 45:17–46:1; 772 at 35.)       Agents

Schweizer’s and Cutlip’s belief that they had ten days after the last

intercept to have the discs sealed was reasonable in the light of the

language in the renewal order authorizing the wiretaps.2 (Dkt. 696 at

38:13–19, 56:24–57:5.)      The Court agrees this is a satisfactory

explanation. Cf. United States v. Pedroni, 958 F.2d 262, 265–66 (9th Cir.

1992) (finding “satisfactory explanation” for fourteen-day delay in sealing

tapes made during electronic surveillance based on evidence that

integrity of tapes was maintained, and delay was because of responsible

FBI agent’s heavy workload); United States v. Scafidi, 564 F.2d 633, 641




2 The Order Authorizing the Interception of Wire Communications
stated:
      Let return hereof and report as required by law be made
      before me within forty (40) days of date hereof or ten (10) days
      from the date of the last interception, whichever is earlier.
(Dkt. 579-1 at 27.)

                                    24
(2d Cir. 1977) (finding a “satisfactory explanation” where seven-day delay

in sealing tapes was because of attorney’s preoccupation with

preparations for the upcoming trial). The evidentiary hearing testimony

shows the delay was not an attempt to avoid statutory sealing

requirements or to gain a tactical advantage.       The Court finds the

government presented a satisfactory explanation for the delay that meets

the requirements of § 2518(8)(a).

     Defendant Bourassa also argues that law enforcement used a

substitute sealing method without court approval and never obtained a

final sealing order. A defendant made a similar argument in United

States v. Mayfield, No. 2:16-CR-009-RWS-JCF, 2017 WL 9477736 (N.D.

Ga. Feb. 28, 2017), report and recommendation adopted, 2017 WL

4330369 (N.D. Ga. Sept. 29, 2017). There, the court explained:

     The statute simply requires that “[c]ustody of the recordings
     shall be wherever the judge orders,” it does not require any
     particular procedure such as having the Clerk timestamp the
     bag or maintain it in a particular file, etc. Furthermore, the
     statute does not require that the issuing judge issue a
     separate sealing order as Defendants contend. It simply
     states that the recordings shall be “sealed under his
     directions.”

Id. at *23 (quoting § 2518(8)(a)).




                                     25
      Here, the state court ordered the clerk to take custody of the discs

and keep them under seal. (Dkts. 674-1 at 4–5; 696 at 15:6–12, 32:6–14.)

The officers thus made the recordings available to the judge and sealed

them under his directions as 18 U.S.C. § 2518 requires.        The Court

overrules Defendant Bourassa’s fourth objection to the R&R.

IV.   Conclusion

      The Court OVERRULES in part Defendant Bourassa’s objections

to the Magistrate Judge’s first R&R (Dkt. 723) and ADOPTS in part the

Non-Final Report and Recommendation as to Defendant Bourassa’s

motions to suppress search and seizure (Dkt. 707).       The Court thus

DENIES Defendant Bourassa’s motion to suppress the search of the

residence located on Beaver Shop Road (Dkt. 631) and DENIES his

motion to suppress the search of a vehicle on March 9, 2013 (Dkt. 527).

The Court DEFERS ruling on Defendant’s motion to suppress the search

of a vehicle on March 24, 2006 (Dkt. 523). The Court will set a hearing

on the motion by separate order.

      Further, the Court OVERRULES Defendant Bourassa’s objections

to the second R&R (Dkt. 783) and ADOPTS the Non-Final Report and

Recommendation on Defendant’s Motion to Suppress Intercepted



                                   26
Communications (Dkt. 772).   The Court thus DENIES Defendant

Bourassa’s motion to suppress the Cobb County Prosecution Wiretaps

(Dkts. 529; 579).

     SO ORDERED this 18th day of October, 2019.




                               27
